Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3, 6, 8, 16, 20, Applicant provides that the slot and mating portions are configured to receive portions of the device, for contact with,  for engaging, configured to rotate, configured rotate, sized arranged, and configured to removably receive and based on Applicant’s word choice, Applicant has failed to make clear as to the state of the device.  Applicant does not provide support for a kit claim.  Applicant must remove configured, for, etc. and use clear language such as - -slot receiving...portions and removably interlock…contacting…engaged… - - in order to overcome the rejection.  Claims 2-19 is/are rejected as being dependent on the above rejected claim(s).  Applicant should provide the same corrections of any instances of the above in all other claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-19 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Magnouloux (20170099990).
The claims that include processes (such as with extruded) are being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  F
The Office notes the significant 112 rejections above as well.  Nevertheless, Magnouloux discloses: An integrated pan and spatula system (figs 1-6; the Office notes that Merriam Webster defines spatula as a flat thin implement used especially for spreading or mixing soft substances, scooping, or lifting, and element 20 is capable of spreading, mixing, scooping, or lifting and is therefore is spatula by definition), the system comprising: an integrated pan and spatula assembly (figs 1-6 such as with 1 and 20) including; a cooking utensil (20) having; a handle (body portion of 20); a cooking-utensil-head (adjacent other end such as adjacent 34); and a cooking-utensil-locking-assembly (adjacent 21); and a cooking vessel having; an inner cooking surface encompassed by a sidewall (within 2, 3, 4 and wall being 4); a bottom plane including a slot configured to receive the cooking-utensil- head through an open-end of the slot (3 with 11 and 12 capable of performing the above intended use); and a pan-locking-assembly (6, 7, 8, 9); and wherein the pan-locking-assembly and the cooking-utensil-locking-assembly comprise mating portions and are configured to removably interlock and secure the cooking-utensil-head within the slot of the cooking vessel (capable of performing the above intended use).
The Office notes that with respect to the locking portions and the subject matter of claims 3-7, 10-15, 16, 19, Official Notice is taken, that it is old and conventional to provide: wherein the pan-locking-assembly includes a first-tab and a second-tab extending from an exterior portion of the sidewall of the cooking vessel; wherein the cooking-utensil-locking- assembly includes a wedge indentation in alignment to, and for contact with, the first-tab and the second-tab; wherein the pan-locking-assembly further includes a first-arc-tab and a second-arc tab positioned directly below the first-tab and the second-tab; wherein the first-arc-tab and the second-arc tab function as a latch and include a receiving indentation positioned therebetween; wherein the cooking-utensil-locking- assembly is further comprised of a projection member for engaging with the receiving indentation, the projection member and the receiving indentation comprising mating shaped profile; wherein the receiving indentation and the projection member comprise an asterisk-shaped profile; wherein the cooking vessel further includes a gripping nodule; wherein the gripping nodule comprises a rectangular-shaped projection extending from the sidewall of the cooking vessel opposite of the pan-locking-assembly; wherein the gripping nodule is coated with a heat resistant silicone material; wherein the bottom plane of the cooking vessel includes an extruded grid system; wherein the cooking vessel includes a ceramic coating; wherein the integrated pan and spatula assembly further includes a lid. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to provide: wherein the pan-locking-assembly includes a first-tab and a second-tab extending from an exterior portion of the sidewall of the cooking vessel; wherein the cooking-utensil-locking- assembly includes a wedge indentation in alignment to, and for contact with, the first-tab and the second-tab; wherein the pan-locking-assembly further includes a first-arc-tab and a second-arc tab positioned directly below the first-tab and the second-tab; wherein the first-arc-tab and the second-arc tab function as a latch and include a receiving indentation positioned therebetween; wherein the cooking-utensil-locking- assembly is further comprised of a projection member for engaging with the receiving indentation, the projection member and the receiving indentation comprising mating shaped profile; wherein the receiving indentation and the projection member comprise an asterisk-shaped profile; wherein the gripping nodule comprises a rectangular-shaped projection extending from the sidewall of the cooking vessel opposite of the pan-locking-assembly; wherein the gripping nodule is coated with a heat resistant silicone material; wherein the bottom plane of the cooking vessel includes an extruded grid system; wherein the cooking vessel includes a ceramic coating; wherein the integrated pan and spatula assembly further includes a lid in order to provide known engagement features that enhance security while ease in removal, while providing additional gripping surfaces to protect the user, while provide heat resistance to protect the user, and also providing elements to assist in cooking for example but not limited to a lid.
With respect to claim 14 and wherein the cooking vessel comprises a diameter of approximately 10 inches, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Magnouloux further discloses: 
16. The integrated pan and spatula system of claim 1, wherein the slot located on the bottom plane of the cooking vessel is sized, arranged and configured to removably receive the cooking-utensil-head and comprises a ceramic coating (See above for ceramic coating; prior art capable of performing the above intended use of holding element)
17. The integrated pan and spatula system of claim 1, wherein the cooking utensil is selected from the group consisting of a spatula, a spoon, a slotted spoon, a stirrer, and a fork (already rejected above in claim 1).
18. The integrated pan and spatula system of claim 1, wherein the cooking vessel is selected from the group consisting of a pot, a pan, a skillet, a wok, and a broiler (already rejected above in claim, where for example the element is a pan).

Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735